— Case held, decision reserved, motion to be relieved of counsel’s assignment granted, and new counsel to be assigned. Memorandum: Assigned counsel has moved, pursuant to the authority of People v Crawford (71 AD2d 38), to be relieved of his assignment on the ground that defendant’s appeal presents no "substantial” issues. However, in his brief, counsel identifies many issues that he asserts require reversal of defendant’s conviction. An attorney should make a Crawford motion and file a Crawford brief only if he or she concludes, upon a conscientious review of the record, that the appeal is frivolous (People v Crawford, supra, at 39). Treating this appeal as a Crawford appeal was error. We, therefore, relieve counsel of his assignment and assign another attorney to review and perfect defendant’s appeal. We only note that some of the issues identified in counsel’s brief and in an affidavit of defendant submitted on appeal seem more appropriately raised in a motion pursuant to CPL 440.10. (Appeal from judgment of Steuben County Court, Purple, J. — attempted burglary, first degree.) Present— Dillon, P. J., Doerr, Green, Pine and Davis, JJ.